Citation Nr: 1442428	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

1.  Entitlement to an increased rating for degenerative joint disease of the right forefoot with hammertoe, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating based upon individual unemployability (TDIU) by reason of service-connected disability, on an extraschedular basis, under the provisions of 38 C.F.R. § 4.16(b).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from April 1977 to September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran is unrepresented in this appeal.  

In June 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

In October 2011, the Board remanded the Veteran's claim on appeal to the agency of original jurisdiction (AOJ) for additional development.  In a March 2013 rating decision, the AOJ granted service connection and assigned a 10 percent evaluation for peripheral neuropathy of the forefoot, 1st toe, 2nd toe, and 3rd toe of the right foot effective January 26, 2004.  The AOJ also granted service connection and assigned a 10 percent evaluation for painful and unstable surgical scars of the 1st toe, 2nd toe, and 3rd toe of the right foot effective May 29, 2007.  The Veteran has not expressed disagreement with the evaluations or effective dates assigned for the disabilities.  

Finally, the Board notes that the Veteran filed a notice of disagreement with a December 2008 rating decision that denied entitlement to benefits under 38 U.S.C.A. § 1151 for a right leg disability due to VA medical treatment.  In March 2014, the AOJ issued the Veteran a statement of the case.  The Veteran has not submitted a substantive appeal perfecting his appeal of the issue.  As such, the claim for entitlement to benefits under 38 U.S.C.A. § 1151 for a right leg disability due to VA medical treatment is not in appellate status.  

(The issue of entitlement to a TDIU on an extraschedular basis is remanded to the AOJ.)  


FINDINGS OF FACT

The Veteran's degenerative joint disease of the right forefoot with hammertoe is manifested by pain and limitation of motion of the right 1st toe, 2nd toe, and 3rd toe.  


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for degenerative joint disease of the right forefoot with hammertoe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5278 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the petition to reopen the claim on appeal has been accomplished.  

Through a May 2007 letter, the AOJ notified the Veteran of the legal criteria governing his claim for a rating greater than 30 percent for degenerative joint disease of the right forefoot with hammertoe and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the May 2007 letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letter, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  Also, the letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

VA also has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The Veteran's VA treatment records and Social Security Administration (SSA) records are associated with the claims folders, and the Veteran has been provided VA examinations, the most recent in January 2013.  The Veteran has submitted lay evidence in support of his claim and, as noted above, also provided hearing testimony before the Board.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for a rating greater than 30 percent for degenerative joint disease of the right forefoot with hammertoe on appeal.  

II.  Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the appropriateness of a staged rating in increased rating claims is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

By way of history, in an April 2004 rating decision the AOJ granted service connection and assigned a 30 percent evaluation for DJD of the right forefoot with hammertoe under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5278.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5278 for claw foot (pes cavus), a 30 percent evaluation is warranted for marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  A 30 percent evaluation is the highest available under Diagnostic Code 5278 for unilateral involvement.  

The Veteran sought to reopen his claim in May 2007.  

Initially, the Board notes that none of the diagnostic codes for rating disabilities of the foot allow for an evaluation greater than 30 percent for unilateral involvement (one foot as compared to the feet).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  Of note, a 30 percent evaluation is the highest available rating under Diagnostic Code 5284 for severe foot injuries.  Furthermore, if a claimant is already receiving the maximum disability rating available based upon symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

As noted in the Introduction, above, the Veteran has been additionally granted service connection for right foot scars and for right foot neuropathic pain.  His combined evaluation for his service-connected right foot disability is currently 40 percent effective January 26, 2004.  

The Board notes that pursuant to 38 C.F.R. § 4.68 (2013), the combined schedular rating awarded to a veteran for disability(ies) of any extremity cannot exceed the rating that would have been assigned if that extremity had been amputated.  In the present case, leg amputation at a lower level permitting prosthesis (Diagnostic Code 5165), forefoot amputation resulting in more than one half metatarsal loss (Diagnostic Code 5166), or loss of use of a foot (Diagnostic Code 5167) all warrant no higher than a 40 percent schedular rating with an additional award based on special monthly compensation (SMC).  

Therefore, in light of 38 C.F.R. § 4.68, any higher assigned schedular rating for the Veteran's degenerative joint disease of the right forefoot with hammertoe would not warrant payment of any additional benefits greater than the 40 percent combined rating he is currently receiving for overall disability of the right foot (DJD of the right forefoot with hammertoe, right foot scars, and right foot neuropathic pain).  

With that said, the Board has considered whether the Veteran's right foot disability is so severe that it results in loss of use of the foot.  The regulations pertaining to SMC provide, in relevant part:

Loss of use of . . . a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below . . . [the] knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts . . . of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis. 

38 C.F.R. § 3.350(a)(2) (2013).  See also 38 C.F.R. § 4.63 (2013).  

The relevant inquiry concerning loss of use of a foot is not whether amputation is warranted but whether the claimant has effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic device.  Tucker v. West, 11 Vet. App. 369, 373 (1998).  

In a report of May 2007 VA foot examination the Veteran complained of right foot pain, stiffness, weakness, and fatigability with activity.  With flare-ups/increase in pain, the Veteran reported that he would stay off his feet resulting in him missing work.  On examination there was 4/5 weakness in plantar flexion and dorsiflexion, and right great toe extensor strength versus resistance.  The Veteran was noted as being unable to toe stand.  Also, there were callosities, skin breakdown, and unusual shoe wear pattern noted.  The examiner noted that there was no claw-deformity.  However, the 1st, 2nd, and 3rd toes were status post-surgical separation with scarring, in addition to varus deformity at the 2nd, 3rd, and 4th digits and valgus deformity of the great toe (1st).  The examiner also commented that the Veteran demonstrated severe malunion/nonunion of the tarsal/metatarsal bones.  An X-ray of the right foot revealed hammertoe deformity of the 2nd digit related to deformity of the head of the 2nd metatarsal.  

In a January 2012 report of VA examination, the Veteran was noted to use a cane to reduce weight bearing on his right knee and foot.  The examiner commented that the Veteran experienced discomfort with standing or walking.  The Veteran's gait was moderately antalgic and favored the right with a can held in the right hand.  The examiner further commented that functioning of the right foot was not so diminished that amputation with prosthesis would equally serve the Veteran.  

In a report January 2013 VA feet examination, a different examiner commented, in particular, that severe scarring and callousing on and between the right foot toes resulted in the Veteran being essentially unable to move the joints of the affected toes.  As a result of essentially non movement of his joints he developed severe osteoarthritis in the metatarsophalangeal joints as well as the interphalangeal joints of the 1st through 3rd toes of the right foot.  The examiner also commented that the Veteran had pain in the right forefoot significantly intensified with weight bearing and this was evident in watching the Veteran ambulate.  The osteoarthritis of his interphalangeal joints of all three involved toes was so severe that the Veteran had virtually no range of motion of those joints.  Mild hammer toe deformity of the 2nd and 3rd toes was also identified.  Additionally, the examiner opined that while the problems with the Veteran's right forefoot were formidable, he was still more functional than he would be with the amputation.  

Besides the above reports of VA examinations, the Board has also reviewed the Veteran's medical treatment records.  The records during the appeal period are consistent with the reports of VA examinations.  

Here, the evidence of record indicates that the Veteran can only ambulate short distances and stand for short periods of time before his right foot becomes too painful.  He is thereafter relegated to sit down and rest the foot.  The medical evidence does not reflect that the Veteran's "balance" is effective or that "propulsion" is necessarily precluded but instead is painful.  Furthermore, neither the January 2012 VA examiner nor the January 2013 VA examiner commented that functioning of the right foot was so diminished that amputation with prosthesis would equally serve the Veteran.  As such, the record before the Board does not raise the possibility that the Veteran's right foot disability (to include additional scarring and neuropathy) has left him with effective use of his right foot that is equivalent to that of an amputee with prosthesis.  

Otherwise, consideration has also been given to whether the schedular rating is inadequate, requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating in this case is adequate.  There is no showing that the Veteran's service-connected DJD of the right forefoot with hammertoe (or the Veteran's overall right foot disability which includes service-connected right foot scarring and neuropathy) is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  See also Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014) (a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced).  The symptoms of the Veteran's disability have been accurately reflected by the schedular criteria.  In this regard, the Veteran is receiving a disability rating commiserate with amputation of the foot.  The Veteran's right foot symptoms of scarring, neuropathic pain, arthritic pain, along with joint stiffness and immobility of the toes are contemplated by the rating schedule.  

Therefore, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16.  

Accordingly, the Board finds that the Veteran's claim for a rating greater than 30 percent for DJD of the right forefoot with hammertoe must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against this issue, however, that doctrine does not assist the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a rating greater than 30 percent for degenerative joint disease of the right forefoot with hammertoe is denied.  


REMAND

In the report of May 2007 VA examination, the Veteran was noted by the examiner as seeking entitlement to individual unemployability.  During his June 2011 Board hearing, the Veteran reported that he was unable to work due to his right foot disability.  The Board's review of the claims folders does not reflect that the Veteran has actually filed a claim for a TDIU.  Nonetheless, a request for a TDIU is not a separate claim for benefits but is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Veteran's combined rating for service-connected disability is 40 percent.  As such, the Veteran does not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  However, if it is determined that the Veteran is unemployable due to service-connected disability(ies), then the Board must consider whether extraschedular TDIU is warranted.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of SC disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b).  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth at 38 C.F.R. § 4.16(a).  

In the report of May 2007 VA examination, the examiner noted that the Veteran at that time had significant difficulty maintaining current employment as a cook due to the severity of pain and deformity with complications of the right tibia/fibula and hammertoe surgeries.  In the report of January 2012 VA examination, the examiner reported that the Veteran's right foot disability impacted his ability to work as the Veteran experienced discomfort with standing or walking that would limit ability to lift or carry heavy objects.  In the report of January 2013 examination, the examiner commented, 

[The Veteran] is unable to perform duties which require walking or standing as well as any duty which required use of his right foot.  He is able to perform any work which can be done from a sitting position and has no restrictions for use of his upper extremities, however, he is unable to drive long distances or vehicles requiring prolonged or strenuous pressure on the right foot.  Driving a car is limited to approximately 30 minutes.  

The Veteran's sister submitted a statement in November 2008 which noted that she and the Veteran had worked together in the restaurant business for 27 years.  A review of the Veteran's SSA records reflects that he worked as a cook in a restaurant from 1982 to 2009 and has since stopped working.  The Veteran does not appear to have a higher level of education or any specialized career training.

The Board is mindful that the Veteran has additional nonservice-connected orthopedic disabilities of his lower extremities.  Nonetheless, in light of the facts of this case, to include the severity of the Veteran's right foot disability as noted on VA examination, in addition to the January 2013 VA opinion, the Board concludes the issue of a TDIU by reason of service-connected disability, on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) should be remanded for referral to VA's Director of Compensation Service for consideration of an extraschedular TDIU rating.  

Accordingly, the claim is remanded for the following action:  

1.  Submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  The AOJ must follow the dictates of section 4.16(b) in making this submission.  

2.  Following the above development, the AOJ should adjudicate the issue of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit sought remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC), containing notice of all relevant actions taken, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response prior to return of the issue on appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


